Exhibit (12) Eastman Kodak Company Computation of Ratio of Earnings to Fixed Charges (in millions, except for ratio) NineMonths Ended September30, 2012 Loss from continuing operations before income taxes $ ) Adjustments: Interest expense Interest component of rental expense(1) 22 Amortization of capitalized interest - Loss from continuing operations as adjusted $ ) Fixed charges: Interest expense $ Interest component of rental expense(1) 22 Capitalized interest - Total fixed charges $ Ratio of earnings to fixed charges * (1)Interest component of rental expense is estimated to equal 1/3 of such expense, which is considered a reasonable approximation of the interest factor. *Earnings for the nine months ended September 30, 2012 were inadequate to cover fixed charges.The coverage deficiency was $987 million.
